DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application, PCT/CN2017/108641 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on application PCT/CN2017/107701 filed on October 25, 2017.  Examiner notes that the USPTO sent a communication on May 18, 2022 indicating that certified copies of the priority document had been received.  However, upon review of all documents in the file wrapper, Examiner still does not find evidence of a certified copy as required by 37 CFR 1.55.  On June 28, 2022, it appears that an attempt by the USPTO to retrieve the copy of the priority document failed.  Consequently, it is determined that certified copies of the priority document have not yet been filed.
For the purpose of this office action, the claims are examined with an effective filing date of October 31, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 5, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon an updated search and consideration, examiner maintains the reasons for allowance provided in the notice of allowance mailed April 7, 2022.  For clarity, the reasons provided in the prior office action are duplicated below, followed by comments about the updated search and consideration. 
Claim 1 recites structural limitations of
an address assignment apparatus, 
wherein the first storage array is configured to send an assignable-address set of the first source LUN to the address assignment apparatus, the assignable-address set of the first source LUN comprising a plurality of assignable labels of the first source LUN, 
wherein the second storage array is configured to send an assignable-address set of the first target LUN to the address assignment apparatus, the assignable-address set of the first target LUN comprising a plurality of assignable labels of the first target LUN, 
wherein the address assignment apparatus is configured to: 
select an assignable label for both the first source LUN and the first target LUN, the selected assignable label being located in both the assignable-address set of assignable labels of the first source LUN and the assignable-address set of assignable labels of the first target LUN.
Claim 6 recites structural limitations of 
a processor configured 
to receive, via the interface, an assignable-address set of the first source LUN sent by the first storage array, wherein the assignable-address set of the first source LUN comprises a plurality of assignable labels of the first source LUN; 
receive, via the interface, an assignable-address set of the first target LUN sent by the second storage array, wherein the assignable-address set of the first target LUN comprises a plurality of assignable labels of the first target LUN; 
select an assignable label for both of the first source LUN and the first target LUN, the selected assignable label being located in both the assignable-address set of assignable labels of the first source LUN and the assignable-address set of assignable labels of the first target LUN;
Claim 10 recites method steps of 
receiving, from a first storage array in the storage system, an assignable-address set of a first source logical unit number (LUN) of the first storage array, wherein the assignable-address set of the first source LUN comprises a plurality of assignable labels of the first source LUN, the first source LUN being assigned to a second source LUN, and the second source LUN is assigned to a virtual machine of a host; 
receiving, from a second storage array in the storage system, an assignable-address set of a first target LUN of the second storage array, wherein the assignable-address set of the first target LUN comprises a plurality of assignable labels of the first target LUN, the first target LUN is assigned to a second target LUN of the second storage array, and the second target LUN is assigned to the virtual machine of the host; 
selecting an assignable label for both the first source LUN and the first target LUN, the selected assignable label being located in both the assignable-address set of assignable labels of the first source LUN and the assignable-address set of assignable labels of the first target LUN; 
The structure of the storage system of claim 1 and apparatus of claim 6 are taught in Mehta et al. (US 2016/0110264), with a storage system interface module (SSIM) found in a client that provides storage services, see [0026], where the storage services includes maintaining/mapping between source/target LUNS and clone LUNs, see [0048-0061], where Fig. 2G show an example of where the source and target LUNs are in different storage systems, including where Figs. 2C and 2D additionally show the ability for the source and target LUNs to be on separate storage system volumes.  The general process of synchronizing two LUN’s across storage arrays is not novel.  This is seen in multiple disclosures related to snapshots/mirroring/synchronization, such as Raizen et al. (US 9,460,028), Lubbers et al. (US 2003/0188218), and Mehta as above (Raizen and Lubbers are particularly notable for also taking place in the context of an active-active storage configuration). Assigning addresses to LUNs is also not novel in and of itself, as seen in Rupanagunta et al. (US 9,032,164), with region tables mapping between LUN extents and physical storage locations.  However, the claim requires that the different storage arrays provide a plurality of addresses to this address assignment apparatus/processor, and then the address assignment apparatus/processor then select the address to assign to both LUNs, where the address selected is found in the address set provided by the storage arrays.  This feature is not found in the above references, nor in a search for the art. 
Examiner notes that in a written opinion for the parent application PCT/CN2017/108641, references CN 106557280 and CN 105431827, both provided in applicant’s IDS, are cited as providing similar disclosures.  The ‘280 reference is noted to be the closest and provides two storage arrays in an active-active scenario.  As such this reference is close to Raizen/Lubbers and is also noted to be deficient in disclosing addresses being allocated for the LUNs.  The ‘827 reference is cited as specifically identifying matching addresses between two mappings and then storing it as a common virtual address/mapping to memory.  However, a review of the disclosure provided shows that this is in the context of different processors/processor threads utilizing memory locations for execution.  It does not appear that this would sufficiently render the above limitations obvious, as this disclosure relates to marking an address as being shared among different processors, instead of providing two different address ranges to map/assign resources, and then selecting/assigning the address accordingly.  Consequently, examiner does not find the cited documents sufficient to render the claims obvious. 
In an updated search, no reference was found to render the limitations as identified above obvious.  Analysis now turns to the newly provided references in the filed IDS.
Labonte et al. (US 9,081,594, as presented in applicant’s IDS) relates to managing virtual guest systems.  Upon review of this disclosure, while the disclosure does relate to LUNs and mapping, no disclosure was found to discuss what address ranges were mapped, let alone assigning addresses based on an intersection of address ranges provided to a module.
Natanzon et al. (US 8,898,519, as presented in applicant’s IDS) relates to managing data across multiple storage devices, and in particular utilizing journals and a target side to serve as a mirror.  Upon review of this disclosure, this disclosure is similar to the other mirroring/replication reference as discussed above.  There is also disclosure related to locating data in storage based on addresses within a journal/storage LUN for a do/undo operation.  However, no disclosure is found to address the issue identified above, where a separate module receives address ranges from two separate LUN’s, and then assigns an address that’s found in the intersection of the provided address ranges. 
Consequently, the determination of allowance is maintained. 
The dependent claims are allowed for dependence on the independent claims above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139